     Case 1:19-cv-00215-DAD-JDP Document 9 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALIDAD ALIBABA AHADPOUR,                           No. 1:19-cv-00215-DAD-JDP (HC)
12                      Petitioner,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   MATTHEW G. WHITAKER, et al.,                       HABEAS PETITION FOR FAILURE TO
                                                        PROSECUTE
15                      Respondents.
                                                        (Doc. No. 8)
16

17

18          Petitioner Alidad Alibaba Ahadpour is a former federal detainee proceeding pro se with a

19   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 21, 2019, the assigned magistrate judge ordered petitioner to show cause

22   why his petition should not be dismissed due to lack of jurisdiction. (Doc. No. 6.) However, the

23   order was returned to the court unserved as undeliverable with a notation explaining that

24   petitioner is no longer in federal immigration custody. Petitioner had until February 13, 2019 to

25   update the court with a new address of record but failed to do so. Accordingly, on February 26,

26   2020, the assigned magistrate judge issued findings and recommendations, recommending that

27   the petition for federal habeas relief be denied due to petitioner’s failure to prosecute and failure

28   to comply with the court’s orders. (Doc. No. 8.) The findings and recommendations were served
                                                       1
     Case 1:19-cv-00215-DAD-JDP Document 9 Filed 04/21/20 Page 2 of 2

 1   on petitioner and contained notice that any objections thereto were to be filed within fourteen (14)

 2   days of service. (Id. at 3.) No objections have been filed, and the time in which to do so has now

 3   passed.

 4             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

 5   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 6   findings and recommendations are supported by the record and proper analysis.

 7             Accordingly:

 8             1.     The findings and recommendations issued on February 26, 2020 (Doc. No. 8) are

 9                    adopted in full;

10             2.     The petition for a writ of habeas corpus (Doc. No. 1) is denied without prejudice;

11                    and

12             3.     The Clerk of the Court is directed to close this case.

13   IT IS SO ORDERED.
14
        Dated:       April 21, 2020
15                                                          UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
